Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendment dated 07/26/2022, the following occurred: Claims 15, 16 and 19 have been amended. 
In the election dated 04/11/2022, the Applicant selected group II, claims 15-20 without traverse and cancelled claims 1-14. 
Claims 15-20 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method for tracking medical procedure data. 
Regarding claim 15, the limitation of receiving and storing a new case entry and corresponding new case data; generating and transmitting a new case notification; receiving a request for a medical device and storing the request; transmitting the request; and receiving a submission of the recommended medical device associated with the request and storing the submission of the recommended medical device as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. That is other than reciting an electronic processor, the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for the electronic processor, the claims encompass tracking medical procedure data in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 15 recites the additional elements of an electronic processor. This additional element is not exclusively defined by the applicant and is recited at a high-level of generality (i.e. a generic computer component for enabling access to medical information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Claim 15 recites the additional element of a facility device and a representative device. These additional elements are recited at a high level of generality (i.e. a general means to receive data) and amounts to a location to which data is transmitted, which is a form of extra-solution activity. Extra-solution activity cannot provide a practical application. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an electronic processor to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional element of a facility device and a representative device were considered extra-solution activity. This has been re-evaluated under “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine and conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine and conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)).
Claims 16-20 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claim 16 further defines providing a notification and receiving and storing user input. Dependent claim 17 further defines receiving a check in alert and providing a notification. Dependent claim 18 further defines prompting an upload. Dependent claim 19 further defines new case data. Dependent claim 20 further defines the recommended medical device. 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henderson (US 2017/0235897).

REGARDING CLAIM 15
	Henderson discloses a method for tracking medical procedure data, the method comprising: receiving and storing, with an electronic processor, a new case entry and corresponding new case data for future medical procedure ([0038] teaches surgical engineer SE, responsible for scheduling a surgery (interpreted by examiner as receiving new case entry for future medical procedure), preparing the operating room, ordering/obtaining appropriate equipment, finding/reserving surgical assistants as necessary, educating the operating room staff, positioning the patient and the device, device calibration and the like (interpreted by examiner as new case data for future medical procedure). [0049]-[0051] teach various databases that contains information for each user of the system including user, surgery, schedule and device information (interpreted by examiner as storing the new case data) [0061] teaches FIG. 3 is a flow-chart illustrating the process by which a remotely-located SE coordinates a surgical procedure. The process begins when the doctor determines a procedure is needed (also interpreted by examiner as receiving new case entry) [abstract] teaches the surgical engineer SE uses the Virtual Rep system (interpreted by examiner as the electronic processor to perform the function remotely)); generating and transmitting, with the electronic processor, a new case notification to at least a facility device and a representative device ([0058] teaches sending notifications regarding procedure (interpreted by examiner as the new case notification) [0017] teaches the SE is usually a medical device representative (interpreted by examiner as the representative device) [0061] teaches the SE then receives a procedure notification. A procedure notification may come to SE by way of computing device and [0049] teaches that computing devices 104 are used at the facility (interpreted by examiner as the facility device)); receiving, with the electronic processor, a request for a medical device and storing the request ([0061] teaches that the procedure notification functions to apprise SE 202 that an operation is going to be performed that involves at least one device 206 (interpreted by examiner as receiving a request for a medical device) and [0049]-[0051] teach various databases that contains information for each user of the system including device information (interpreted by examiner as storing the request)); transmitting, with the electronic processor, the request to the representative device ([0061] teaches a procedure notification may come to SE by way of computing device and that the procedure notification functions to apprise SE 202 that an operation is going to be performed that involves at least one device 206 from a manufacturer that SE 202 is affiliated with. In some embodiments, the procedure notification serves as an assignment mechanism (interpreted by examiner as communicating the request to the representative device)); and receiving, from the representative device, with the electronic processor a submission of a recommended medical device associated with the request and storing the submission of the recommended medical device ([0065] teaches SE may indicate which implant devices 206 will be needed (interpreted by examiner as receiving a submission of a recommended medical device associated with the request) [0067] teaches SE verifying device and manufacturer specs via the VR databases (the database interpreted by examiner as location of storing the submission of the recommended medical device) [0066] teaches SE 202 is available to provide real-time feedback on which devices 206 to use, how to use them, how to configure them, what features they have, and similar data. In some embodiments, SE 202 may recommend additional features or add-on components for a given device 206 that may be helpful given particular combinations of devices 206b, hospitals 210 and staff 208a).

REGARDING CLAIM 16
Henderson disclose the limitation of claim 15.
Henderson further discloses:
The method of claim 15, further comprising: providing a notification to a physician device in response to receiving the submission of the recommended medical device; and receiving and storing a user input of acceptance or rejection from the physician device (Henderson at [0065] teaches SE may indicate which implant devices will be needed (interpreted by examiner as a submission of a recommended medical device associated with the request) [0067] teaches SE verifying device and manufacturer specs via the VR databases [0061] teaches that SE 202 is required to participate in the procedure and teaches a procedure notification may come to SE 202 by way of computing device 104 (interpreted by examiner as the physician device) where the notification includes devices involved (interpreted by examiner as the recommended medical device) [0062] teaches can either accept or decline participation in the procedure and SE 202 goes into a queuing system wherein one of a plurality of VR-certified SE's can accept the job. [0064] teaches at step 308, SE 202 requests access to system 100. If SE 202 has accessed system 100 before, then there request may simply be in the form of providing valid login credentials and indicating a desire to participate in the indicated procedure (interpreted by examiner as user input of acceptance or rejection) [0065] teaches communication between all computing devices and the rest of the system.).

REGARDING CLAIM 17
Henderson disclose the limitation of claim 15.
Henderson further discloses:
The method of claim 15, further comprising: receiving a check in alert from the representative device; and providing a notification to a physician device in response to the check in alert (Henderson at [0029] teaches VR Inventory Tracking System for tracking medical implant devices using bar codes and/or RFID tags positioned on or near the devices. [0041] teaches a software that recognizes scannable bar codes, matrix bar codes like Quick Response™ “(QR”) codes, or similar identifiers affixed to implant devices that may be used before, during or after surgery (interpreted by examiner as means to check in).[0052] teaches medical implant devices 206 and their packaging containers are logged into the system 100 with device identifiers. Such identification allows the SE 202 to “virtually” monitor the location, use, re-stocking, and billing of each device 206 by scanning and reading the code (interpreted by examiner as means to receive a check in alert from the representative device) [0056] teaches SE 202 communicates remotely with other users 102, people in the operating room 204, staff 208a-d, and the hospital 210. [0063] teaches SE decides whether to participate in the procedure for which notification was received. If the decision is in the affirmative, process 300 proceeds to step 308 wherein SE logs into the VR system (interpreted by examiner as means to provide a notification to a physician device in response to the check in alert since a notification can be sent to the SE to respond to, which indicates a checked-in status related to the procedure and device requested and is sent back to the device of any user 102 confirming check-in)).

REGARDING CLAIM 18
Henderson disclose the limitation of claims 15 and 17.
Henderson further discloses:
The method of claim 17, further comprising: prompting an upload of at least one image of a delivered medical device; and uploading and storing the at least one image ([0045] and FIG. 2 teach how the VR AV Communication System uses fixed devices 132 configured as a system that includes a stationary camera with a wide angle-lens, positioned to capture a real-time image of an operating room 204, including the location of trays, implant devices 206 and billable items before they are opened and billed and [0030] teaches the VR AV communication system by which the SE communicates with databases and remains connected to the VR inventory system so the SE can access inventory information before, during and after medical procedures (interpreted by examiner as prompting an upload of at least one image of a delivered medical device; and uploading and storing the at least one image since the SE can send and receive images all which can be uploaded and viewed)).

REGARDING CLAIM 19
Henderson disclose the limitation of claim 15.
Henderson further discloses:
The method of claim 15, wherein the new case data includes a facility and the request for the medical device corresponds to a set of approved medical devices at the facility ([0049] teaches User account database contains account information for each user 102 of the system 100 (interpreted by examiner as the facility), including but not limited to login credentials, types of computing devices 104 used at the facility, type of WVT devices 130 used at the facility, types of fixed devices 132 used at the facility. [0051] teaches a device database 114 contains information regarding every surgical/medical implant device 206 associated with system 100 including device name, description etc... (interpreted by examiner as the set of approved medical devices) [0062] teaches the process selects an SE based on parameters contained in the VR database system 110-114 (e.g. location, type of device, manufacturer, experience of SE and of surgical staff involved, type of procedure, facility technology, knowledge of surgeon, etc) (interpreted by examiner as the new case data includes a facility and the request for the medical device corresponds to approved medical devices at the facility since the surgical team has access to the device 206 information and by selecting the device for a procedure that may proceed it is implied that the use of said device 206 is approved for use at the facility)).

REGARDING CLAIM 20
Henderson disclose the limitation of claim 15.
Henderson further discloses:
The method of claim 15, wherein the recommended medical device includes a sterilization indicator for each medical device component ([0058] teaches the SE 202 performs tasks and may help with prepping operating room 204 and completing various sterilization processes and that tasks may be performed by utilizing office-based software, which may include customizable checklists (interpreted by examiner as the indication since after the sterilization process a checklist is checked indicating the completion of sterilization)).

Response to Arguments
Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 15-20, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
 Applicant respectfully disagrees and traverses these rejections for at least the following reasons. On page 4 of the Office Action, the Office expressly notes that "Claim 15 is purely directed to an abstract idea without any recitation of computer components." Applicant respectfully asserts that the previously pending claims recited "computer components," including, e.g., "a facility device" and "a representative device." Nonetheless, in an effort to advance prosecution, by this response, Applicant amends Claim 15 to recite additional "computer components."
Regarding 1, the Examiner respectfully disagrees. The facility device and the representative deice were analyzed as additional elements recited at a high level of generality (i.e. a general means to receive data) and amounts to a location to which data is transmitted, which is a form of extra-solution activity. Extra-solution activity cannot provide a practical application. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. Amended claim 15 now recites the computer component, electronic processor. The electronic processor has been analyzed as an additional element. This additional element is not exclusively defined by the applicant and is recited at a high-level of generality (i.e. a generic computer component for enabling access to medical information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

None of the recited claim limitations relate to fundamental economic principles, commercial or legal interactions, or managing personal behavior or relationships or interactions between people. In fact, even if users are involved in and interact with the claimed systems and associated functionality, the subject matter of the pending claims is directed to tracking medical procedure data… the claims do not recite any rules or instructions that a person or group of people are to follow to achieve some outcome.
Regarding 2, the Examiner respectfully disagrees. The amended claim recites an abstract idea but for the recitation of computer components. Tracking medical procedure data is an abstract idea and falls within the grouping of the "certain methods of organizing human activity" but for the recitation of generic computer components. Applicant specification at [000101] teaches a person making and using any devices or systems and performing any incorporated methods. 

Revised Step 2A - Prong Two: If the Claim Recites a Judicial Exception, Evaluate Whether the Judicial Exception is Integrated into a Practical Application In addition, even assuming for the pure sake of argument that a limitation recited in a currently pending claim is directed to an abstract idea under revised Step 2A - Prong One, the subject matter of the pending claims is integrated into a practical application under Prong Two and, thus, is eligible under 35 U.S.C. § 101. First, the claims clearly recite additional elements beyond the judicial exception alleged by the Office. Secondly, for at least the reasons provided below, these additional elements integrate the alleged abstract idea into a practical application.
Regarding 3, the Examiner respectfully disagrees. This judicial exception is not integrated into a practical application. The electronic processor was analyzed as an additional element. This additional element is not exclusively defined by the applicant and is recited at a high-level of generality (i.e. a generic computer component for enabling access to medical information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The facility device and a representative device were also analyzed as additional elements. These additional elements are recited at a high level of generality (i.e. a general means to receive data) and amounts to a location to which data is transmitted, which is a form of extra-solution activity. Extra-solution activity cannot provide a practical application. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.

In particular, the pending claims recite "improvements to the functioning of a computer or to any other technology or technological field," where the "any other technology or technological field" is the technological field of medical procedure scheduling systems. That is, the claims do not broadly cover all medical procedure scheduling systems but, rather, are directed to a specific improvement of this technological field of medical procedure scheduling systems. As described in the present application, coordination among entities can be difficult, as one surgeon may work with many device manufacturers (each having multiple reps), with many device types, and at several different facilities.
Regarding 4, the Examiner respectfully disagrees. Scheduling is an administrative problem and not a technical problem and the claimed invention does not provide improvement in a technical field. The claimed invention (1) does not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) does not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) does not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) does not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo).

Furthermore, Applicant respectfully directs the Office's attention to SRI International, Inc. v. Cisco Systems, Inc., 930 F.3d 1295 (Fed. Cir. 2019) ("SRi"), discussed in MPEP § 2106.04(d)(1). In SRI, the court concluded the claim recited using a plurality of network monitors to analyze specific network traffic data and integrate generated reports from the monitors to identify hackers and intruders on the network, which constituted an eligible improvement in computer network technology. 2019 Update at p. 11. Since the claim improves technology, the Office indicates that it imposes meaningful limits on any recited judicial exception, such that it would be eligible under the 2019 PEG at least at Step 2A Prong Two. Id. Similar to the claims at issue in SRI, the pending claims recite a specific improvement over prior art medical procedure scheduling systems that provides improved efficiency, accuracy, and simplicity in, e.g., entering, validating, resolving, and processing data from the multiple entities in order to complete scheduling needs for medical device surgeries, as described in greater detail above.
Regarding 5, the Examiner disagrees. The Applicants claims are unlike that of SRI International, Inc. v. Cisco Systems and does not provide improvement in computer network technology. The claims receive/store/generate/transmit data. The technological environment to which the claims are confined to is a generic computer component. 

Example 46 - Claim 3. Example 46 generally relates to livestock management… Similar to Claim 3 of Example 46, the pending claims do not merely link the alleged judicial exception to a technical field (e.g., the technical field of medical procedure scheduling systems), but instead adds a meaningful limitation in that it employs any alleged judicial exception to generate a new case, request a representative device for the new case, and, ultimately, recommend a medical device associated with the request. Thus, similar to Claim 3 of Example 46, the pending claims go beyond merely automating the alleged abstract idea and instead actually use the alleged judicial exception to take action in connection with the recommended medical device. This is an "other meaningful limitation" that integrates the alleged judicial exception into the overall medical procedure scheduling scheme and accordingly practically applies the exception, such that the claim is not directed to the judicial exception.
Regarding 6, the Examiner respectfully disagrees. The claims are unlike that of example 46. Generating data, requesting data and recommending is an abstract idea. 

Furthermore, even assuming for the pure sake of argument that the pending claims are directed to an abstract idea as alleged by the Office without integrating the abstract idea into a practical application, the pending claims clearly recite "significantly more" than a mere abstract idea.
Regarding 7, the Examiner respectfully disagrees. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an electronic processor to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of a facility device and a representative device were considered extra-solution activity. This has been re-evaluated under “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine and conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine and conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.

Rejection under 35 U.S.C. § 102
Regarding the rejection of claims 15-20, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
 Accordingly, Henderson fails to teach or suggest at least the step of "receiving, from the representative device, with the electronic processor a submission of a recommended medical device associated with the request and storing the submission of the recommended medical device," as recited in amended Claim 15.
Regarding 1, the Examiner respectfully disagrees. Henderson teaches “receiving, from the representative device, with the electronic processor a submission of a recommended medical device associated with the request and storing the submission of the recommended medical device” Henderson at [0065] teaches SE may indicate which implant devices will be needed (interpreted by examiner as means to receive a submission of a recommended medical device associated with the request). [0067] teaches SE verifying device and manufacturer specs via the VR databases (where the database is interpreted by examiner as location of storing the submission of the recommended medical device). Paragraph [0066] is relied upon for further support to teach that the SE is available to provide real-time feedback on which devices to use (provide a recommendation), how to use them, how to configure them, what features they have, and similar data.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LIZA TONY KANAAN/Examiner, Art Unit 3626      

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626